EXHIBIT The undersigned, Power Technology Investment Corporation and Power Corporation of Canada, hereby agree and acknowledge that the information required by this Schedule 13G, to which this Agreement is attached as an exhibit, is filed on behalf of each of them. Dated:February 17, 2009 POWER TECHNOLOGY INVESTMENT CORPORATION By: /s/PETER KRUYT Name: Peter Kruyt Title: President POWER CORPORATION OF CANADA By: /s/STEPHANE LEMAY Name:Stephane Lemay Title: Vice President and Assistant General Counsel
